          Case 1:21-cr-00271-EGS Document 18 Filed 04/01/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         :    CRIMINAL NO.
                                                  :
              v.                                  :    MAGISTRATE NO. 21-MJ-182, 01, 02
                                                  :
 DAWN BANCROFT,                                   :    VIOLATIONS:
 DIANA SANTOS-SMITH,                              :    18 U.S.C. § 1752(a)(1)
                                                  :    (Entering and Remaining in a Restricted
                    Defendants.                   :    Building or Grounds)
                                                  :    18 U.S.C. § 1752(a)(2)
                                                  :    (Disorderly and Disruptive Conduct in a
                                                  :    Restricted Building or Grounds)
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Disorderly Conduct in
                                                  :    a Capitol Building)
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in
                                                  :    a Capitol Building)
                                                  :



                                        INFORMATION

       The United States Attorney charges that at all relevant times:


                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, DAWN BANCROFT and

DIANA SANTOS-SMITH, did unlawfully and knowingly enter and remain in a restricted

building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the

United States Capitol and its grounds, where the Vice President and Vice President-elect were

temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
          Case 1:21-cr-00271-EGS Document 18 Filed 04/01/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, DAWN BANCROFT and

DIANA SANTOS-SMITH, did knowingly, and with intent to impede and disrupt the orderly

conduct of Government business and official functions, engage in disorderly and disruptive

conduct in and within such proximity to, a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, when and so that such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))


                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, DAWN BANCROFT and

DIANA SANTOS-SMITH, willfully and knowingly engaged in disorderly and disruptive

conduct within the United States Capitol Grounds and in any of the Capitol Buildings with the

intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and either House

of Congress, and the orderly conduct in that building of a hearing before or any deliberation of, a

committee of Congress or either House of Congress.


       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                 2
         Case 1:21-cr-00271-EGS Document 18 Filed 04/01/21 Page 3 of 3




                                      COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, DAWN BANCROFT and

DIANA SANTOS-SMITH, willfully and knowingly paraded, demonstrated, and picketed in any

United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))



                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           DC Bar No. 415793


                                     By: ______________________
                                         RACHEL A. FLETCHER
                                         Assistant United States Attorney
                                         TX Bar No. 24078505
                                         Violent Crime and Narcotics Trafficking Section
                                         555 4th Street, N.W., Room 4840
                                         Washington, D.C. 20530
                                         Office: (202) 252-7093
                                         Rachel.Fletcher@usdoj.gov




                                              3
